PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.315(b), we reverse the September 12, 1996 order, in light of the concession of appellee in the answer brief. We do not reach the substantive arguments contained in points I and II of appellant’s brief. This reversal is without prejudice to either side concerning appellant’s claim that she is entitled to attorney’s fees under section 57.105, Florida Statutes (1995), for defending the *302action in circuit court, a claim which she may renew on remand.
REVERSED AND REMANDED.
WARNER, STEVENSON and GROSS, JJ., concur.